07/27/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0678
                   Supreme Court Cause No. DA 19-0678


SUNSET IRRIGATION DISTRICT,
CHRISS MACK and CAROLYN
MACK,,                                       ORDER GRANTING EXTENSION
                                                     OF TIME
             Claimants and Appellees,

     v.

UNITED STATES OF AMERICA (FISH
AND WILDLIFE SERVICE); GLENDA
F. ANDERSON, JIMMY A.
ANDERSON, JOHN ANDERSON, and
ROWDY ANDERSON

              Objectors and Appellants,


      Pursuant to the Motion of Claimants/Appellees Chriss Mack and Carolyn

Mack for an extension of time to file its Response Brief in the above-entitled case,

the absence of any objection by the opposing party and in accordance with

Montana Rule of Appellate Procedure 26(1),

      IT IS HEREBY ORDERED that the deadline for filing and service of

Claimants/Appellees’ Response Brief is extended until September 8, 2020.

      Dated this ____ day of ____________ 2020.



                                Chief Justice of the Supreme Court

cc: Raymond Tipp
                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 27 2020